Title: From Thomas Jefferson to Samuel Garland, 4 August 1823
From: Jefferson, Thomas
To: Garland, Samuel


Sir
Monticello
Aug. 4. 23.
 Having recieved from mr Barrett a letter of like import with yours of July 3. I have, in answer, informed him that myself, and my grandson Th:J. Randolph (into whose hands & management age and debility have obliged me to give up all my affairs) had before determined on a large sale of property in Bedford about Christmas: and that on reciept of your letter we had likewise determined that the whole of the debt to Miller should be paid of the immediate proceeds recieved at that sale. this will accordingly be done to yourself, mr Barrett or any other holder of the bond; which being within the term prescribed, will I trust be satisfactory. Accept my respectful salutations.Th: Jefferson